Exhibit 10.34

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
June 1, 2012, by and between DONEGAL GROUP INC. a Delaware corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”); Witnesseth:

On June 21, 2010, the Borrower and the Bank executed and delivered that certain
Credit Agreement (the “Original Credit Agreement”). The Original Credit
Agreement was amended pursuant to a First Amendment to Credit Agreement (“First
Amendment”) dated October 12, 2010, by and between the Borrower and the Bank.
The Original Credit Agreement was amended pursuant to a Second Amendment to
Credit Agreement (“Second Amendment”) dated June 1, 2011, by and between the
Borrower and the Bank. The Original Credit Agreement as amended pursuant to the
First Amendment and the Second Amendment is hereinafter called the “Credit
Agreement.” The Borrower and the Bank have agreed to amend a certain provision
of the Credit Agreement subject to and in accordance with this Amendment.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:

1. Recitals. The Bank and the Borrower acknowledge that the above recitals to
this Amendment are true and correct, and agree that the same are incorporated by
reference into the body of this Amendment. Unless otherwise specifically defined
herein, all terms defined by the provisions of the Credit Agreement shall have
the same meanings ascribed to such terms by the provisions of the Credit
Agreement when used herein.

2. Amendments to Credit Agreement.

2.1 The Credit Agreement is hereby amended by deleting the definition of the
term “Credit Expiration Date” appearing in Article 1 of the Credit Agreement in
its entirety and by substituting the following in lieu thereof:

““Credit Expiration Date” means July, 31, 2015.”

2.2 The Credit Agreement is hereby amended by deleting the third to the last
sentence in Section 2.1 of the Credit Agreement in its entirety and by
substituting the following in lieu thereof:

“If the Bank agrees to so extend the Credit Expiration Date the Borrower agrees
to pay to the Bank a renewal fee in the amount of (a) from June 21, 2010, to and
including May 31, 2012, .15% of the Credit Amount upon the Bank’s execution and
delivery of the amendments described above; and (b) from June 1, 2012, and
thereafter, .10% of the Credit Amount upon the Bank’s execution and delivery of
the amendments described above .”



--------------------------------------------------------------------------------

2.3 The Credit Agreement is hereby amended by deleting Section 6.15 of the
Credit Agreement in its entirety and by substituting the following in lieu
thereof:

“Section 6.15. Minimum Interest Coverage Ratio. Calculated on a rolling eight
(8) quarter basis, permit as of the end of any fiscal quarter of the Borrower
the Interest Coverage Ratio of the Borrower to be less than (a) from June 21,
2010, to and including May 31, 2012, 3 to 1; and (b) from June 1, 2012 and
thereafter, 2 to 1.”

3. Representations and Warranties. The Borrower represents and warrants to the
Bank that each and all of the representations and warranties of the Borrower in
the Credit Agreement and the other Financing Documents are true and correct on
the date hereof as if the same were made on the date hereof.

4. Amendment Only. This Amendment is only an agreement amending a certain
provision of the Credit Agreement. All of the provisions of the Credit Agreement
are incorporated herein by reference and shall continue in full force and effect
as amended by this Amendment. The Borrower hereby ratifies and confirms all of
its obligations, liabilities and indebtedness under the provisions of the Credit
Agreement as amended by this Amendment. The Bank and the Borrower agree it is
their intention that nothing herein shall be construed to extinguish, release or
discharge or constitute, create or effect a novation of, or an agreement to
extinguish, any of the obligations, indebtedness and liabilities of the Borrower
or any other party under the provisions of the Credit Agreement or under any of
the other Financing Documents.

5. Applicable Law, Etc. This Amendment shall be governed by the laws of the
Commonwealth of Pennsylvania and shall be binding upon and inure to the benefit
of the Bank and the Borrower and their respective successors and assigns.

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Amendment under
their respective seals, the day and year first written above.

 

WITNESS/ATTEST:     DONEGAL GROUP INC.

/s/ Jeffrey D. Miller

    By:  

/s/ Donald H. Nikolaus

  (Seal) Jeffrey D. Miller       Donald H. Nikolaus   Senior Vice President and
Chief Financial Officer       President and Chief Executive Officer   WITNESS:  
  MANUFACTURERS AND TRADERS TRUST COMPANY

/s/ Abby L. Smith

    By:  

/s/ Kellie M. Matthews

  (Seal) Abby L. Smith       Kellie M. Matthews, Administrative Vice President  

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF Lancaster

On the 3rd day of May, in the year 2012, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Donald H. Nikolaus and
Jeffrey D. Miller, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

My Commission Expires:  

 

  Notary Public

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF YORK

On the 3rd day of May, in the year 2012, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Kellie M. Matthews,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires:  

 

  Notary Public

 

2



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
December 5, 2012, by and between DONEGAL GROUP INC., a Delaware corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”); Witnesseth:

On June 21, 2010, the Borrower and the Bank executed and delivered that certain
Credit Agreement (the “Original Credit Agreement”). The Original Credit
Agreement was amended pursuant to a First Amendment to Credit Agreement (“First
Amendment”) dated October 12, 2010, by and between the Borrower and the Bank.
The Original Credit Agreement was amended pursuant to a Second Amendment to
Credit Agreement (“Second Amendment”) dated June 1, 2011, by and between the
Borrower and the Bank. The Original Credit Agreement was amended pursuant to a
Third Amendment to Credit Agreement (“Third Amendment”) dated June 1, 2012, by
and between the Borrower and the Bank. The Original Credit Agreement as amended
pursuant to the First Amendment, the Second Amendment and the Third Amendment is
hereinafter called the “Credit Agreement.” The Borrower and the Bank have agreed
to amend certain provisions of the Credit Agreement subject to and in accordance
with this Amendment.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:

1. Recitals. The Bank and the Borrower acknowledge that the above recitals to
this Amendment are true and correct, and agree that the same are incorporated by
reference into the body of this Amendment. Unless otherwise specifically defined
herein, all terms defined by the provisions of the Credit Agreement shall have
the same meanings ascribed to such terms by the provisions of the Credit
Agreement when used herein.

2. Amendments to Credit Agreement.

2.1 The Credit Agreement is hereby amended by deleting Section 6.1 of the Credit
Agreement in its entirety and by substituting the following in lieu thereof:

“ Section 6.1. Indebtedness. Without the prior written consent of the Bank
(subject to the Bank’s sole discretion), create, incur, assume or suffer to
exist any Indebtedness, except: (a) Indebtedness of the Borrower under this
Agreement and the Note; (b) Capital Lease Obligations in an amount not to exceed
Five Million Dollars ($5,000,000); (c) Indebtedness of the Borrower or its
Subsidiaries existing as of the date of this Agreement, as the same may be
refinanced or extended from time to time, so long as there is no increase in the
principal amount outstanding thereunder; and (d) Subordinated Debt of the
Borrower, provided the aggregate principal amount of such Subordinated Debt does
not exceed Fifty Million Dollars ($50,000,000).”

 

3



--------------------------------------------------------------------------------

2.2 The Credit Agreement is hereby amended by deleting Section 6.3 of the Credit
Agreement in its entirety and by substituting the following in lieu thereof:

“ Section 6.3. Liens. Without the prior written consent of the Bank (subject to
the Bank’s sole discretion), create, incur, assume or suffer to exist any Lien,
upon or with, respect to any of its real or personal properties, now owned or
hereafter acquired, except: (a) Liens for taxes or assessments or other
government charges or levies if not yet due and payable or if due and payable,
if they are being contested in good faith by appropriate proceedings and for
which appropriate reserves are maintained; (b) Liens imposed by law, such as
mechanic’s materialmen’s, landlord’s, warehousemen’s and carrier’s Liens, and
other similar Liens, securing obligations incurred in the ordinary course of
business that are not past due for more than forty-five (45) days, or that are
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established; (c) Liens under workers’
compensation, unemployment insurance, social security or similar legislation
(other than ERISA); (d) judgments and other similar Liens arising in connection
with court proceedings; provided that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings; (e) easements,
rights-of-way, restrictions and other similar encumbrances that, in the
aggregate, do not materially interfere with the occupation, use and enjoyment by
the Borrower or any of its Subsidiaries of the property or assets encumbered
thereby in the normal course of its business or materially impair the value of
the property subject thereto; (f) Liens consisting of pledges or deposits of
property to secure performance in connection with operating leases made in the
ordinary course of business to which the Borrower or any Subsidiary is a party
as lessee, provided the aggregate value of all such pledges and deposits in
connection with any such lease does not at any time exceed fifteen percent
(15%) of the annual fixed rentals payable under such lease, and (g) deposits the
Insurance Subsidiaries are required to maintain with state insurance departments
in the states in which they do business.”

3. Representations and Warranties. The Borrower represents and warrants to the
Bank that each and all of the representations and warranties of the Borrower in
the Credit Agreement and the other Financing Documents are true and correct on
the date hereof as if the same were made on the date hereof.

4. Amendment Only. This Amendment is only an agreement amending certain
provisions of the Credit Agreement. All of the provisions of the Credit
Agreement are incorporated herein by reference and shall continue in full force
and effect as amended by this Amendment. The Borrower hereby ratifies and
confirms all of its obligations, liabilities and indebtedness under the
provisions of the Credit Agreement as amended by this Amendment. The Bank and
the Borrower agree it is their intention that nothing herein shall be construed
to extinguish, release or discharge or constitute, create or effect a novation
of, or an agreement to extinguish, any of the obligations, indebtedness and
liabilities of the Borrower or any other party under the provisions of the
Credit Agreement or under any of the other Financing Documents.

5. Amendment Fee. In consideration for the Bank agreeing to the amendment to the
Credit Agreement set forth herein, the Borrower agrees to pay to the Bank an
amendment fee in the amount of $2,500.00.

6. Applicable Law, Etc. This Amendment shall be governed by the laws of the
Commonwealth of Pennsylvania and shall be binding upon and inure to the benefit
of the Bank and the Borrower and their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Amendment under
their respective seals, the day and year first written above.

 

WITNESS/ATTEST:     DONEGAL GROUP INC.

/s/ Jeffrey D. Miller

    By:  

/s/ Donald H. Nikolaus

  (Seal) Jeffrey D. Miller       Donald H. Nikolaus   Senior Vice President and
Chief Financial Officer       President and Chief Executive Officer   WITNESS:  
  MANUFACTURERS AND TRADERS TRUST COMPANY

/s/ Abby L. Smith

    By:  

/s/ Kellie M. Matthews

  (Seal) Abby L. Smith       Kellie M. Matthews, Administrative Vice President  

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF LANCASTER

On the 3rd day of December, in the year 2012, before me, the undersigned, a
Notary Public in and for said Commonwealth, personally appeared Donald H.
Nikolaus and Jeffrey D. Miller, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

My Commission Expires:  

 

  Notary Public

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF YORK

On the 3rd day of December, in the year 2012, before me, the undersigned, a
Notary Public in and for said Commonwealth, personally appeared Kellie M.
Matthews, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

My Commission Expires:  

 

  Notary Public

 

5